Citation Nr: 1702719	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected chondromalacia of the bilateral knees. 

2.  Entitlement to an increased rating for chondromalacia of the right knee with degenerative joint disease, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for chondromalacia of the left knee with degenerative joint disease, currently evaluated as 10 percent disabling 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and June 2011 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of this hearing is in the claims folder.  

These matters were previously before the Board in May 2014, but were remanded for additional development.  In addition, the Veteran's claim to reopen a previously denied claim for service connection for a back disability on the basis of new and material evidence was denied.  Furthermore, the Board explained why a claim for an increased rating of a scar of the left knee was not on appeal, and also explained why a June 2010 statement of the Veteran did not constitute a motion of reconsideration regarding a previous Board decision.  The reasons and bases for these determinations were provided in that decision, and will not be revisited at this time.  

The Board observes that after the May 2014 decision was issued, the Veteran initiated yet another attempt to reopen his previously denied claim for service connection for a back disability on the basis of new and material evidence.  This was denied in a January 2015 rating decision.  The Veteran submitted a notice of disagreement with this decision in May 2015, and a statement of the case was provided to him in May 2016.  However, the Veteran failed to submit a substantive appeal, and this matter was not certified to the Board.  Therefore, it is not on appeal.  38 C.F.R. § 20.200 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2014 remand requested that the Veteran be afforded a new VA examination of his service connected bilateral knee disabilities.  This was accomplished first by a July 2014 VA examination, and again by a January 2015 VA examination.  7/12/2014 VBMS C&P Exam, p. 1; 1/17/2015 VBMS, C&P Exam, p. 1. 

Unfortunately, after these examinations were conducted, the United States Court of Appeals for Veterans Claims (Court) issued a decision that requires remand for additional examinations on other grounds.  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and nonweight-bearing, and, when possible, of the opposite joint.  A review of the July 2014 and January 2015 VA examinations, as well as a comprehensive review of all of the examinations and treatment records of the Veteran's knees shows that they do not include such range of motion testing.  In particular, there is no examination that includes both the active and passive motion for the knees, and no examination that includes range of motion in weight-bearing.  Therefore, the Veteran should be scheduled for a new VA examination of his knees.  

Furthermore the Board notes that the January 2015 VA examination found each knee had a range of motion from 10 to 80 degrees.  However, in the section of the examination form that addresses ankylosis, the examiner also stated that both the right knee and the left knee had ankylosis in flexion between 10 and 20 degrees.  Given that ankylosis generally refers to the immobility or consolidation of a joint, the findings of ankylosis seems to contradict the earlier findings on the same examination report of ranges of motion from 10 to 80 degrees.  The new examination should clarify whether or not the Veteran has or has ever had ankylosis of one or both knees.  

An August 2010 VA examiner opined that it was not likely that the Veteran's claimed ankle disabilities were secondary to his service connected knee injuries.  However, on the appeal was last before the Board it was deemed necessary to obtain an opinion as to whether or not the Veteran's service connected knee disabilities many have aggravated his claimed ankle disabilities.  

The July 2014 VA examiner opined that it was less likely than not that the Veteran's claimed ankle disabilities were incurred due to service.  Unfortunately, he failed to address whether or not the ankle disabilities may have been aggravated.  

The Board observes that the July 2014 VA examiner found only that the Veteran had a history of bilateral ankle sprains in service, without evidence of a current disability.  X-ray studies conducted at that time were also normal, which might explain why the examiner did not provide all of the requested opinions.  

However, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The record shows that during the course of the current appeal, the Veteran underwent a VA examination of his ankles in August 2010.  The assessment at that time was mild bilateral ankle arthritis, which was confirmed on X-ray study.  8/21/2010 VBMS, VA Examination, p. 1; 5/23/2014 VBMS, Capri, p. 1,631.  Therefore, for the purpose of this appeal, the Veteran is considered to have current disabilities of each ankle, and the questions posed in the May 2014 remand must be completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA medical examination of his knees for the purpose of determining the current nature and severity of these disabilities.  The examination should be conducted by the same individual who conducted the January 2015 examination or, if that examiner is no longer available, by an examiner of equal qualifications.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  Finally, the examiner must state whether or not the Veteran has ankylosis of one or both knees.  If the finding is that the Veteran does not currently have ankylosis, the examiner should review the January 2015 VA examination report and state whether it is as likely as not that the reports of ankyloses contained therein were in error. 

2.  Schedule the Veteran for a VA examination of his claimed bilateral ankle disabilities.  The claims folder should be provided to the examiner for use in the study of this case, and the examination report should indicate it has been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the record review, interview with the Veteran and physical examination, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current disability of one or both ankles?  If so, what is the diagnosis of any disability?  For each ankle disability that has been diagnosed, provide the opinions requested in parts (b) through (d).  

b) Is it as likely as not that the Veteran's ankle   disability is the result of an injury or event during active service? 

c) If the answer to (b) is negative, is it as likely as not that the Veteran's ankle disability was incurred due to his service connected bilateral knee disabilities?

d) If the answers to both (b) and (c) are negative, is it as likely as not that the Veteran's ankle disability was aggravated (increased in severity beyond its natural progress) by his service connected knee disabilities? If the answer is affirmative, indicate whether or not a baseline in severity prior to aggravation can be identified.  If so, please describe this baseline. 

(e) If the examiner determines that the Veteran does not have a current disability of one or both ankles, for each ankle in which there is no current disability, the August 2010 assessment of mild bilateral ankle arthritis must be reconciled with the current findings.  The examiner should state whether the August 2010 assessment was in error, or if it represented an acute disability since resolved.  If the August 2010 assessment of mild bilateral ankle arthritis is deemed to have been accurate, than the examiner must provide all opinions requested above in parts (b) through (d) for the bilateral ankle arthritis.  

The reasons and bases for all opinions should be provided. If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




